Title: To James Madison from Samuel Stanhope Smith, 26 March 1789
From: Smith, Samuel Stanhope
To: Madison, James


Dr Sir,
Princeton March 26th 1789
The bearer Mr Jno. Churchman believes he has made a discovery of some consequence for readily ascertaining the longitude. He wishes his principles to be examined by capable mathematicians in the vicinity, &, if possible, under the direction of Congress. If they should prove as valuable as he supposes, I shall be happy that rude genius in our countryman may meet with proper encouragement. Dr Minto, our professor of Mathematics, & myself have given them a transient inspection. And we have concluded that if he had data sufficient to ascertain the regular rotation of the magnetic poles round the poles of the earth, & could also construct an instrument of sufficient accuracy to shew the variation at sea, his discovery would be useful, as his calculations appear to be just.
If it is proper for Congress to take up an affair of this kind at present I know no person to whom he can be introduced with so much advantage as to yourself, or who will be so capable to encourage merit if it is real.
Mr Churchman is a stranger to me. He comes here recommended by Dr Rush And from the short observation of a Few hours I have formed a favourable opinion of his modesty & mathematical capacity. I am, Dr Sir, Yr. Mo. hble. servt
Saml S Smith
